Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 99.1 Washington Banking Company Earns $8.3 Million, or $0.88 Per Diluted Share in 2008 OAK HARBOR, WA  January 28, 2009  Washington Banking Company (NASDAQ: WBCO), the holding company for Whidbey Island Bank, today reported that its well-diversified loan portfolio and strong capital ratios contributed to a profitable quarter. Washington Banking earned $1.7 million, or $0.18 per diluted share, in the quarter ended December 31, 2008, compared to $1.9 million, or $0.19 per diluted share, in the fourth quarter a year ago. In 2008, net income was $8.3 million, or $0.88 per diluted share, compared to $9.4 million, or $0.99 per diluted share in 2007. Our core strengths and consistent operating practices are reflected in our solid balance sheet, strong capital position and diversified loan portfolio, said Jack Wagner,
